

116 S1607 IS: Medical Billing Fairness Act of 2019
U.S. Senate
2019-05-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 1607IN THE SENATE OF THE UNITED STATESMay 22, 2019Mr. Kennedy introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend title XVIII of the Social Security Act to provide protections for patients scheduling
 non-emergency procedures at in-network hospitals, and for other purposes.1.Short titleThis Act may be cited as the Medical Billing Fairness Act of 2019.2.Additional conditions of participation for hospitals under the Medicare program with respect to
 scheduling of non-emergency procedures at in-network hospitals(a)In generalSection 1866(a)(1) of the Social Security Act (42 U.S.C. 1395cc(a)(1)) is amended—(1)by moving the indentation of subparagraph (W) 2 ems to the left;(2)in subparagraph (X)—(A)by moving the indentation 2 ems to the left; and(B)by striking and at the end;(3)in subparagraph (Y), by striking the period at the end and inserting , and; and(4)by inserting after subparagraph (Y) the following new subparagraph:(Z)(i)in the case of a hospital, with respect to a non-emergency procedure scheduled by a patient in the hospital where the hospital is in-network for the patient—(I)to provide to the patient at the time of scheduling the opportunity to inform the hospital that they would like in-network treatment only for the procedure; and(II)if such treatment is not available at the time of the procedure despite the patient informing the hospital that they would like such treatment at the time of scheduling, to provide for payment by the hospital of any additional cost to the patient, group health plan, or group or individual health insurance coverage for the procedure as a result of any treatment that is not in-network.(ii)For purposes of this subparagraph, the term non-emergency procedure means examination or treatment for a medical condition (other than an emergency medical condition, as defined in section 1867(e)(1))..(b)Effective dateThe amendments made by subsection (a) shall take effect on the date of the enactment of this Act and apply to contracts entered into or renewed on or after the date that is six months after such date of enactment.